Title: To Benjamin Franklin from Samuel Huntington: Two Letters, 19 June 1781
From: Huntington, Samuel
To: Franklin, Benjamin


I.
Sir,
Philadelphia June 19. 1781
You will receive herewith enclosed a Letter addressed to his most Christian Majesty, with a Copy of the same for your Information, also a Commission constituting yourself with the four other Gentlemen therein named, our Ministers for negotiating Peace; also another Commission & Duplicate authorizing the same Ministers to accept of the Mediation of the Emperor of Germany and Empress of Russia, in one of which the Emperor is first named & in the other the Empress, (to be made Use of as Circumstances shall render it expedient).
I have also herewith enclosed, Instructions (in Cyphers) for your Government, in Addition to those formerly given Mr Adams for negotiating Peace. A Letter in Answer to yours of the 12th of March last will also accompany this.
You will please to communicate immediately to Mr Adams & Mr Jay the Receipt of these important Dispatches.
Mr Secretary Thomson desires you would be so good as to send him the Machine with proper Directions to be used for striking Copies of Letters as mentioned in yours of the 12th of March.
For Want of Time myself I must refer you to Mr Lovell’s Dispatches for american Intelligence in general—
I have the Honor to be, with the highest Respect Sir Your most obedient & most humble Servant
Sam. Huntington,President
The Honble Doctor Franklin(Duplicate)
 
Endorsed: Commissions
 
II.
Sir
Philadelphia June 19th 1781
Congress have received your letter of the 12th of March last with the papers enclosed.—
The prospect of conferences being soon opened in Europe under the mediation of the imperial courts of Petersburg and Vienna for accommodating the disputes between the belligerent powers, which must necessarily involve the essential interests of these United States, has determined us to encrease the number of our Ministers for negotiating a peace with Great Britain. We have therefore added yourself Messrs. Jay, H. Laurens and T. Jefferson to Mr. J. Adams to repair to such place as shall be fixed on for transacting this important business.—
A compliance with your request to retire from public employment would be inconvenient at this particular conjuncture, as it is the desire of Congress to avail themselves of your abilities and experience at the approaching negotiation. Should you find repose necessary after rendering the United States this further service Congress in consideration of your age and bodily infirmities will be disposed to gratify your inclination. You will present the letter to his Most Christian Majesty and communicate to him the instructions to our Ministers for negotiating a peace attended with such memorial as your prudence shall suggest and the importance of the subject requires.
By order of Congress
Sam. HuntingtonPresidt.
The Honble Benjamin Franklin Esq
